Title: Notes on Circuit Court Cases, 12 November 1801
From: Jefferson, Thomas
To: 




  Nov. 12.
  State.
  Statement of causes in Circuit courts of US. from 1st. instn to  1801.



institd.
decided
dependt.


N. Hampshire
111
99
12


R. Island
272
256
16


Mass.
284
248
36


Maine
7
7



Conn.
358
320
38


Verm.
278
214
64


N. York
qu. 107
17
90


N. Jersey
101
90
11


Pennsylv.
980
796
184


Delaw.
130
100
30


Virginia
2063
1724
339


N. Carola
493
359
134


S. Carola
863
571
292


Georgia
898
751
147


W. Tenissee
188
112
76



7133
5664
1469


Kentucky
670
445
225


